Citation Nr: 0933925	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  08-00 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from December 
16, 2006 to December 17, 2006.

REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his daughter


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1950 to June 1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 determination by Department of 
Veterans Affairs Medical Center (VAMC) in Oklahoma City, 
Oklahoma, denying reimbursement for medical costs incurred 
from December 16, 2007 to December 17, 2007, at a private 
medical facility.

In June 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge.  A copy of the hearing transcript 
has been associated with the Veteran's claims file and has 
been reviewed.  

In August 2009, the Deputy Vice Chairman of the Board of 
Veterans Appeals granted the Veteran's motion to have his 
appeal advanced on the Board's docket because of the 
Veteran's age pursuant to 38 C.F.R. § 20.900(c) (2008).  See 
also 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran underwent emergency room treatment for 
hypoxemia due to an acute exacerbation of chronic obstructive 
pulmonary disease (COPD) from December 16, 2007 to December 
17, 2006, at Stillwater Medical Center.  Prior authorization 
for such treatment was not given by VA.

2.  On December 16, 2007, the Veteran had no service-
connected disabilities and was not in receipt of a total 
rating based on individual unemployability due to service-
connected disabilities.

3.  The condition was of such a nature and with such severe 
urgency that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

4.  The preponderance of the credible and probative evidence 
establishes that a VA or Federal medical facility was 
feasibly available for purposes of providing timely treatment 
for hypoxemia due to acute COPD, but an attempt to wait for 
such treatment would not have been considered reasonable by a 
prudent layperson at the time that the Veteran received the 
treatment in question.

5.  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment, and that the Veteran 
is financially liable to the provider of emergency treatment 
for that treatment.  

6.  The weight of the evidence shows that on the date in 
question, the Veteran had no coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, 
for the emergency treatment rendered from December 16, 2006 
to December 17, 2006.


CONCLUSIONS OF LAW

The criteria for reimbursement for, or payment of, 
unauthorized medical expenses for emergency room treatment at 
Stillwater Medical Center from December 16, 2006 to December 
17, 2006, have been met.  38 U.S.C.A. § 1725 (West 2002, and 
as amended Pub. L. 110-387, Title IV, § 402(a), Oct. 10, 
2008, 122 Stat. 4123); 38 C.F.R. §§ 17.1000-1008 (2008). 




(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 
403-04 (2005), although not explicitly stated, the Court 
appeared to assume the VCAA is applicable to a Chapter 17 
claim, but then held that the failure to comply with the VCAA 
notice requirements in that case constituted non-prejudicial 
error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38.  See 38 C.F.R. 
§ 17.132 (2008).


The Oklahoma City VAMC has explained to the Veteran the bases 
for denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim.  
There is no indication that any additional notice or 
development would aid the Veteran in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, 
any deficiency of notice or of the duty to assist constitutes 
merely harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In any event, the Board notes that a letter from the Oklahoma 
City VAMC dated July 17, 2007 notified the Veteran of its 
duties to notify and assist the Veteran in connection with 
claim presently on appeal.  Accordingly, VA has satisfied its 
duties to inform and assist the Veteran at every stage of 
this case.  Therefore, the Board may proceed to consider the 
merits of the claim.

Factual Background

A review of the file reflects that the Veteran has no 
service-connected disabilities.  The Veteran has never been 
in receipt of a total rating based on individual 
unemployability due to service-connected disabilities.  
Service connection has not been in effect for COPD, nor has 
COPD been associated with or held to be aggravating any 
service-connected disabilities.

Private medical records from Stillwater Medical Center 
reflect that on December 16, 2006, the Veteran was seen in 
the Emergency Room for complaints of shortness of breath, 
nausea and congestion.  He was diagnosed with hypoxemia due 
to an acute exacerbation of COPD.  Hospital records note that 
the Veteran's oxygen saturation on room air was 88 percent at 
the time of treatment.  He received treatment and medication 
in the emergency room, and he was discharged to home in the 
early morning hours of to December 17, 2006.  He was not 
admitted to the hospital.  Hospital records list the 
Veteran's primary insurance as VA.  The Veteran was retired 
at the time of the treatment.

In its initial review of the Veteran's claim in June 2007, 
the VAMC determined that reimbursement for the medical 
service rendered on December 16, 2006 to December 17, 2007 at 
Stillwater Medical Center was not proper because the Veteran 
was "entitled to care of services under a health care plant 
contract."  However, it was later discovered that this was a 
clerical error and, at the time of his treatment at 
Stillwater Medical Center in December 2006, the Veteran's 
only insurance coverage was with VA.  

In August 2007, the Oklahoma City VAMC again reviewed the 
Veteran's claim and alternately determined that reimbursement 
for the medical service rendered on December 16, 2006 to 
December 17, 2007, at Stillwater Medical Center was not 
proper because the Veteran's symptoms had been on-going for 
two days and "VA facilities were feasibly available to 
provide the care."  See the claim disapproval dated August 
15, 2007.  

In multiple statements, the Veteran and his wife have 
acknowledged that he often suffers from shortness of breath 
due to emphysema; however, on the occasion in question, they 
asserted that the severity and sudden onset of his 
respiratory distress necessitated emergency care.  
The Veteran contends that, before going to the Stillwater 
Medical Center Emergency Room on December 16, 2006, he called 
VA and a recording instructed him that, if the situation was 
an emergency, he was to go to the nearest emergency room.  
See the VA hearing transcript at pages 4 and 6.  The Veteran 
has stated that he was in so much distress that he could not 
have waited length of time it would have taken to be driven 
for 80 miles to the Oklahoma City VAMC.  See the Veteran's 
September 2007 Notice of Disagreement, January 2008 statement 
and the Travel Board hearing transcript at pages 5 and 8.  
The Veteran and his wife live approximately twenty minutes 
from the Stillwater Medical Center.  

In a January 2008, C.W.O., M.D. reviewed the hospital records 
of L.M., M.D., the physician that treated the Veteran from 
December 16, 2006 through December 17, 2006, and noted in the 
report that the Veteran was "gasping for air with each 
sentence".  Dr. C.W.O. opined "[o]n review of the chart, I 
feel that the [Veteran] was in acute respiratory distress and 
his visit to the emergency department here at the Stillwater 
Medical Center was medically necessary."  See a January 2008 
statement from C.W.O., M.D.  

In light of the January 2008 statement from Dr. C.W.O., the 
Veteran has contended that he meets all of the criteria for 
assistance under the law.  

Analysis

The Veteran essentially contends that he is entitled to 
reimbursement or payment for the private emergency treatment 
in question on the basis that the closest VAMC was not 
feasibly available as it was 80 miles from his home, he was 
in respiratory distress at the time and he feared that his 
condition was life-threatening.

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the Veteran received.  See 38 U.S.C.A. § 
1703(a) (West 2002); 38 C.F.R. § 17.54 (2008).  This is a 
factual, not a medical, determination.  See Similes v. Brown, 
5 Vet. App. 555 (1994).  The Veteran does not contend, and 
the evidence does not show, that VA gave prior authorization 
for the non-VA medical care he received from December 16, 
2006 to December 17, 2006.  It is undisputed that the Veteran 
received unauthorized Emergency Room treatment for hypoxemia 
due to an acute exacerbation of COPD from December 16, 2006 
to December 17, 2006.

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The first statute 
applies to veterans either service-connected for at least one 
disability at the time they sought treatment or who were 
participants in a vocational rehabilitation program.  The 
Veteran does not contend, and it is not shown, that he is 
service-connected for any disability or is a participant in a 
vocational rehabilitation program.  As such, payment or 
reimbursement under 38 U.S.C.A. § 1728 is not warranted.

The Board notes that the provisions of 38 U.S.C.A. §§ 1725 
and 1728 were changed via legislation which became effective 
October 10, 2008.  See Veterans' Mental Health and Other Care 
Improvement Act of 2008, Pub. L. No. 110-387, Title IV, 
§ 402(a), Oct. 10, 2008, 122 Stat. 4123.  Specifically, the 
change of interest is that the word "shall" in the first 
sentence, replaced the word "may."  This made the payment or 
reimbursement by VA of treatment non-discretionary, if the 
Veteran satisfied the requirements for such payment.  That 
is, under the version of §§ 1725 and 1728 in effect prior to 
October 10, 2008, payment of such medical expenses was not 
mandatory even if all conditions for the payment were met.  
Under both versions, the conditions set out in the remainder 
of the statute must be met in order for VA to make payment or 
reimbursement.  While the provisions became effective when 
the law was signed on October 10, 2008, there was no specific 
effective date or applicability date indicated for the 
provision.  There is a general presumption against the 
retroactive effect of new statutes.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)   A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility;

(e)  At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the Veteran has exhausted without 
success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider; and

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  See 38 
C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).  Compare Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].

After reviewing the Veteran's case pursuant to the above 
criteria, and as discussed below, the Board finds that all of 
the criteria under 38 C.F.R. § 17.1002 have been met.  As 
noted, the Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).  Moreover, the 
condition for which the emergency treatment was furnished was 
not caused by an accident or work-related injury.

The evidence reflects that from December 16, 2006 to December 
17, 2006, emergency services were provided to the Veteran in 
a hospital emergency department and that the condition was of 
such a nature and with such severe distress that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to life or health.  Although a VA or other Federal 
facility/provider was feasibly available, as shown by the 
opinions of at least two VA physicians (a VA physician and a 
VAMC Chief of Medical Administration Service), the Board 
finds that an attempt to use them beforehand would not have 
been considered reasonable by a prudent layperson, in light 
of the Veteran's severe respiratory distress and the 80-mile 
distance to the closest VA facility, the Oklahoma City VAMC.  
In this case, the care rendered was emergent and there is no 
question of additional expenses incurred after the specific 
date in question.  

The evidence shows that at the time the emergency treatment 
was furnished, the Veteran was enrolled in the VA health care 
system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment and that the Veteran 
is financially liable to the provider of emergency treatment 
for that treatment.  The weight of the evidence shows that on 
the date in question, the Veteran had no coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for the emergency treatment rendered from 
December 16, 2006 to December 17, 2006.

Accordingly, reimbursement or payment for the unauthorized 
medical expenses for emergency treatment provided from 
December 16, 2006 to December 17, 2006 at Stillwater Medical 
Center is warranted under the provisions of 38 U.S.C.A. § 
1725 and 38 C.F.R. § 17.1002.

The benefit-of-the doubt rule has been considered in this 
case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
private medical expenses for emergency room treatment from 
December 16, 2006 to December 17, 2006 at Stillwater Medical 
Center, is granted. 




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


